Citation Nr: 1758648	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977 and from November 1977 to October 1983. He also had service in the Army National Guard from November 1983 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for OSA. 

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in September 2012 and transcript of the hearing is of record.

In a November 2013 decision, in pertinent part, the Board remanded the claim for service connection for OSA for additional development.  In a September 2015 decision, the Board denied service connection for OSA.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board.

The Board subsequently remanded the claim to obtain an amended medical opinion in May 2017.  Unfortunately, there has not been substantial compliance with the Board's remand directives.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.  

In May 2017, the Board remanded the claim to obtain an addendum opinion.  Unfortunately, the addendum opinion obtained in May 2017 did not comply with the Board's remand directives to the extent the examiner failed to comment on the previously cited article  Clinical Presentation and Diagnosis of Obstructive Sleep Apnea in Adults.  In particular, the examiner did not comment on the plausibility of the Veteran's symptoms may have been masked. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board cannot adjudicate the claim without substantial compliance with its pervious remand directives, and the claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. Thereafter, forward the claims file to an appropriate VA examiner for an opinion as to the etiology of the Veteran's obstructive sleep apnea (OSA). If the examiner determines that he/she needs to examine the Veteran in order to answer the below questions, such an examination should be scheduled:

Is the Veteran's OSA at least as likely as not (a 50 percent or greater probability) related to his military service?  

The examiner should accept that the Veteran had an in service snoring history according to credible lay evidence provided by the Veteran, his service buddy, and his spouse.  

The examiner is asked to address the plausibility of symptoms being masked. The examiner should specifically address the previously cited article, Clinical Presentation and Diagnosis of Obstructive Sleep Apnea in Adults, http://www.uptodate.com/contents/clinical-presentation-and-diagnosis-of-obstructive-sleep-apneain-adults.

The examiner should fully consider the contention that circumstances/incidents of service later led to the development of the OSA.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




